Citation Nr: 9926054	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the United States Army Reserve (USAR) from October 24, 1980 
to November 4, 1980 and was relieved from duty due to a 
hernia.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for 
lumbosacral strain.  A video conference hearing was held 
before a member of the Board in April 1999. 

At the April 1999 Board video conference hearing, the 
appellant submitted additional evidence, and waived RO 
consideration of such evidence.  Consequently, the Board will 
consider this evidence in adjudicating the appeal.  38 C.F.R. 
§ 20.1304 (1998).

The appellant has not been found to have any disability which 
was incurred in or aggravated during his period of ACDUTRA.  
Therefore, given the fact that no periods of active duty or 
otherwise qualifying duty are shown, the appellant cannot be 
considered to be a "veteran" for VA purposes.  38 U.S.C.A. 
§ 101(2), (24). 

It appears that the appellant is attempting to submit an 
application to reopen a claim for service connection for a 
hernia; as this issue is not currently in appellate status it 
is referred to the RO for appropriate action.


FINDING OF FACT

In an unappealed April 1993 decision, the RO denied service 
connection for a low back disability.  Evidence received 
since the April 1993 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for lumbosacral strain; and the 
April 1993 RO decision is final. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served on active duty for training in the USAR 
from October 24, 1980 to November 4, 1980.  A review of his 
service medical records shows that on medical examination 
performed for enlistment purposes in September 1980, the 
appellant's spine and musculoskeletal system were listed as 
normal.  In a report of medical history completed in 
conjunction with the enlistment medical examination in 
September 1980, the appellant denied a history of recurrent 
back pain, and reported a history of a hernia on the left.

A treatment note dated in late October 1980 shows that the 
appellant reported that on the previous day, he slipped on a 
telephone pole while walking and fell on his tail bone 
(coccyx).  He complained of low back pain which radiated down 
his left buttock and thigh.  The diagnosis was low back pain 
secondary to a contusion, and rule out sciatic compression.  
On orthopedic consultation the following day, there was 
tenderness at the sacro-coccygeal junction, deep tendon 
reflexes were equal bilaterally, and sensation and strength 
were within normal limits.  There was a decreased lordotic 
curve, and there was no spasm of the paravertebral 
musculature.  The examiner noted that an X-ray study showed 
no fracture or dislocation, but might indicate possible 
Scheuermann's disease or spina bifida.  He indicated that an 
X-ray study of the thoracic spine was recommended.  The 
diagnostic assessment was coccydynia (pain in the coccyx).  
That same day, the appellant was also diagnosed with a left 
inguinal hernia; the examiner noted that the appellant would 
be recalled by his reserve unit.  A report of physical 
profile board proceedings dated the same day noted that the 
appellant had coccyx pain and indicated that he had been 
placed on a temporary limited duty profile.  The profile was 
intended to expire in November 1981.  The appellant was found 
to be unfit for induction due to a hernia, and he was then 
relieved from duty in November 1980.

In November 1980, the appellant submitted a claim, in 
pertinent part, for service connection for a back disability.

By a letter dated in late November 1980, an officer from the 
appellant's reserve unit requested assistance (from the unit 
where the appellant was in training) in completing a 
statement of medical examination and duty status regarding 
the appellant.  He noted that the appellant "apparently 
injured his back and aggravated a hernia" while he was 
receiving training, and that the appellant said he needed 
treatment for the hernia.

At a January 1981 VA examination, the appellant complained of 
coccydynia.  On examination, there was moderate tenderness 
over the coccyx, and limited motion of the lumbar spine.  
Straight leg raising was negative.  A hernia was noted.  The 
diagnoses were a left inguinal hernia, and residual of injury 
to the coccyx.

VA medical records dated in March 1981 reflect treatment for 
lumbosacral strain.  A March 1981 consultation request shows 
that the appellant reported low back pain since incurring 
back trauma during service in October 1980.  The provisional 
diagnosis was low back strain.  A March 1981 medical 
certificate shows that the appellant complained of back pain 
and numbness with an occasional burning feeling, and 
complained of a hernia.  On examination, there were 
observable muscle spasms in the back.  The examiner indicated 
that the clinical findings did not require admission and said 
the appellant might be helped by muscle relaxants.

In a May 1981 decision, the RO denied service connection, in 
pertinent part, for a contusion of the coccyx, and for 
lumbosacral strain.  The appellant was notified of this 
decision in May 1981, and he did not appeal.

On service medical examination performed in May 1981, the 
examiner noted that the appellant had right lateral 
scoliosis, spasms in the muscles of the right low back, and 
limited range of motion of the upper torso.  In a note dated 
the same day, a colonel of the USAR indicated that he could 
not ascertain the prolonged disability of the appellant nor 
could he certify continued disability.  On orthopedic 
examination performed in August 1981, the appellant was 
diagnosed with lumbar paraspinal muscle spasm and scoliosis.  
An X-ray study of the spine showed dextroscoliosis of the 
mid-lumbar spine with a normal coccyx.  On orthopedic 
examination performed in September 1981, the appellant was 
diagnosed with low back pain; the examiner noted that the 
examination revealed a mild scoliosis, with no other positive 
findings.  He noted that he recommended that the appellant be 
admitted for further evaluation, but the appellant refused.  
In a letter dated in September 1981, a representative from an 
Army hospital indicated that the appellant was found to have 
incurred an injury while in an active duty annual training 
status.  The diagnosis was low back pain.  The examiner noted 
that the appellant had been examined and was found fit to 
return to duty.

On service medical examination performed in January 1983, 
there was tenderness of the lumbosacral area, persistent back 
pain was noted, and the examiner determined that the 
appellant was not qualified for enlistment.  Discharge was 
recommended.  Medical records dated in September 1983 
indicate that a back examination was normal, with normal X-
ray studies of the sacrum and coccyx.  It was felt that the 
appellant had chronic mechanical low back pain with no 
radiculopathy; no disqualifying defects were found.

Private medical records from St. Mary's Hospital dated in 
November 1983 reflect treatment for complaints of lumbosacral 
pain; the appellant reported that he twisted his back when 
walking upstairs.  The diagnosis was lumbosacral strain.

At a January 1984 orthopedic examination performed to 
determine whether the appellant should be retained in 
military service, the appellant complained of inguinal pain 
and occasional low back pain.  X-ray studies of the 
lumbosacral spine were negative for fracture or dislocation, 
narrowing of the intervertebral disc space, wedging of 
vertebral bodies, pars interarticularis defect, and 
spondylolisthesis.  There was some straightening of the 
lumbar lordotic curve, and there was thoracolumbar scoliosis 
with concavity on the right side.  The diagnostic impression 
was a contusion to the back with chronic low back pain.  The 
examiner determined that the appellant was not able to 
continue with his basic training.

In a January 1984 report of medical examination, the examiner 
noted mild scoliosis of the lumbar area to the right, mild 
muscle spasm of the lumbar paraspinal muscles, loss of normal 
lumbar lordosis, and limitation of forward flexion.  The 
examiner determined that the appellant was not qualified for 
active duty, and recommended that the appellant be referred 
for a medical evaluation board.  The appellant was discharged 
from service in February 1984.

In March 1984, the appellant submitted an application to 
reopen a claim for service connection for, in pertinent part, 
a back disability.

In a May 1984 decision, the RO denied, in pertinent part, 
service connection for a back disability.  The appellant was 
notified of this decision in May 1984, and he submitted a 
timely notice of disagreement.  A statement of the case was 
issued in June 1984.  The appellant did not submit a 
substantive appeal.

By a letter dated in February 1990, a private physician, Dr. 
J. H. Schmidt, III, indicated that the appellant was in his 
normal state of health until he felt his back give way when 
he was doing heavy work with a wheelbarrow in August 1989.  
He said the appellant had been disabled by low back pain 
since that time.  He indicated that the appellant had lumbar 
disc disease and disc herniation.

Records dated in August 1991 from the Florida Department of 
Labor and Employment Security reflect that the appellant 
accepted a lump sum in settlement of his claim for workers' 
compensation based on an injury to his back incurred in 
August 1989 during the course of his employment at J. B. 
Trail Masonry.

In March 1993, the appellant submitted an application to 
reopen a claim for service connection for, in pertinent part, 
a low back disability.

In an April 1993 decision, the RO denied, in pertinent part, 
service connection for a low back disability.  The appellant 
was notified of this decision in May 1993, and he did not 
appeal.  Evidence submitted subsequent to this decision is 
summarized below.

VA medical records dated from 1997 to 1998 reflect treatment 
for low back pain. A July 1997 treatment note shows that the 
appellant reported back pain since 1989.  An August 1997 
treatment note shows that the appellant reported that he 
pulled a muscle in his low back; he also reported that he had 
back surgery in 1991.  The diagnostic assessment was back 
pain.

In April 1998, the appellant submitted an application to 
reopen a claim for service connection for a back disability.

In August 1998, the appellant's representative submitted 
duplicate copies of the appellant's service personnel 
records, and submitted a photocopy of a letter dated in June 
1983 from the USAR, indicating that the appellant was 
discharged from service due to medical disqualification for 
retention.

By a statement dated in October 1998, the appellant 
reiterated many of his assertions, and said he had low back 
trouble ever since he fell on his tail bone in October 1980.

At a Board video conference hearing in April 1999, the 
appellant reiterated many of his assertions.  He said he fell 
during service and incurred a back disability.

At the April 1999 hearing, the appellant submitted duplicate 
copies of service medical and personnel records.  He 
submitted a photocopy of a June 1983 letter, signed by 
representatives from the USAR, and by the appellant, in which 
the appellant indicated that he elected to be discharged from 
the USAR due to a medical condition which rendered him 
medically disqualified for further retention.  He also 
submitted records from the Social Security Administration 
(SSA) which indicate that the SSA denied disability benefits 
in January 1993.  He submitted photocopies of records from a 
Vet Center, which reflect that the appellant received 
benefits counseling.  On intake in February 1993, the 
appellant reported that he received an injury during service 
and said he felt he should be service-connected for such.


II.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(2), (24), 106, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In the present case, a claim for service connection for 
lumbosacral strain was thrice previously denied by the RO:  
in an unappealed May 1981 decision, in a May 1984 decision 
(the appellant did not perfect an appeal to this decision), 
and in an unappealed April 1993 decision.  The April 1993 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for 
lumbosacral strain in April 1993, it considered service 
medical records from the appellant's ACDUTRA service in the 
USAR (October 24, 1980 to November 4, 1980), which showed 
that his spine was normal upon enlistment examination in 
September 1980.  In October 1980, the appellant was treated 
after he fell on his coccyx.  He was initially diagnosed with 
low back pain secondary to a contusion, and rule out sciatic 
compression.  On subsequent orthopedic examination, the 
examiner noted that an X-ray study showed no fracture or 
dislocation, but might indicate possible Scheuermann's 
disease or spina bifida.  The diagnostic assessment was 
coccydynia. A report of physical profile board proceedings 
dated the same day noted that the appellant had coccyx pain 
and indicated that he had been placed on a temporary limited 
duty profile.  The appellant was found to be unfit for 
induction due to a hernia, and he was then relieved from duty 
in November 1980.  Service medical records from the 
appellant's ACDUTRA service are negative for lumbosacral 
strain.  

At the time of the 1993 decision, the RO also considered 
post-ACDUTRA medical records, including periodic examinations 
performed by the USAR to determine if the appellant was fit 
to resume his military training, and including private and VA 
records.  Such records reflected treatment for lumbosacral 
strain, beginning in March 1981, and also reflected diagnoses 
of scoliosis.  They also showed that the appellant incurred 
post-service back injuries in 1983 and 1989, and was 
subsequently diagnosed with disc disease.  The RO also 
considered service personnel records and copies of documents 
indicating that the appellant had received a workers' 
compensation settlement for a 1989 back injury, and documents 
showing that he had applied for SSA benefits.  At the time of 
the April 1993 RO decision, there was no competent medical 
evidence linking current lumbosacral strain with the 
appellant's ACDUTRA service.

Evidence submitted since the April 1993 RO decision includes 
duplicate copies of service medical and personnel records, 
duplicate copies of private medical records, duplicate copies 
of SSA records, and duplicate copies of a workers' 
compensation settlement agreement.  This evidence is not new, 
as it was previously of record at the time of the April 1993 
RO decision. 38 C.F.R. § 3.156(a).

Additional evidence submitted since the April 1993 RO 
decision includes photocopies of USAR personnel records 
indicating that the appellant was discharged from service due 
to medical disqualification for retention. These documents 
are not new evidence since they contain information which is 
redundant or cumulative of that previously considered.  38 
C.F.R. § 3.156(a).

Additional evidence submitted since the April 1993 RO 
decision also includes VA medical records dated from 1997 to 
1998 which reflect treatment for low back pain.  Such records 
are cumulative, not new, and merely demonstrate the continued 
existence of a low back disability.  Moreover, they are not 
material as they do not link such disability with service.  
38 C.F.R. § 3.156(a); Hodge, supra; Spalding v. Brown, 10 
Vet. App. 6 (1996).

Additional evidence submitted since the April 1993 RO 
decision also includes records from a Vet Center, indicating 
that the appellant received benefits counseling at that 
facility, and includes records from the SSA indicating that 
disability benefits had been denied.  Although such records 
are new, they are not material evidence as they do not 
provide a nexus between the current low back disability and 
ACDUTRA service, and are therefore not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Id.

Since the 1993 RO decision, the appellant has submitted 
statements and testimony to the effect that he has a low back 
disability which was incurred during military service.  The 
appellant's assertions are not new as they are duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, lay assertions 
by the appellant as to medical causality of his current low 
back condition are neither competent evidence nor material 
evidence to reopen the previously denied claim. Moray v. 
Brown, 5 Vet. App. 211 (1993).

The appellant has not submitted medical evidence linking 
current lumbosacral strain with service, despite multiple 
opportunities to do so. 

The Board concludes that new and material evidence has not 
been submitted since the April 1993 decision which denied 
service connection for a low back disability. Thus, the claim 
has not been reopened, and the April 1993 RO decision remains 
final.


ORDER

The application to reopen a claim for service connection for 
lumbosacral strain is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

